Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-6, 8-9, 13-14, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The declaration under 37 CFR 1.132 filed April 23, 2021 is sufficient to overcome the rejection of claims 1-3, 5-6, 9, and 13 under 35 U.S.C. § 103 as allegedly being obvious over Winterhoff et al., European Journal of Cancer, Vol. 51, pp. 879-892 (2015) (hereinafter Winterhoff) in view of Mashima et al. OncoTargets and Therapy, Vol. 8, pp. 2045-2051 (2015) (hereinafter Mashima). Dr. Dredge avers that the results provided for nivolumab and a PD-1 inhibitor are commensurate with the full scope of the pending claims. Dr. Dredge’s conclusion is based on scientific/preclinical findings, including a reduction to practice in the clinical setting for treating cancer patients, evidence provided .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655.  The examiner can normally be reached on Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/